COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 T.A.,                                           §
                                                                No. 08-13-00123-CV
               Appellant,                        §
                                                                   Appeal from the
 v.                                              §
                                                                 109th District Court
 TEXAS DEPARTMENT OF FAMILY                      §
 AND PROTECTIVE SERVICES,                                     of Andrews County, Texas
                                                 §
               Appellee.                                            (TC# 18,809)
                                                 §


                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

         It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 11TH DAY OF SEPTEMBER, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.